IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA16-1096

                                 Filed: 15 August 2017

Mecklenburg County, No. 15 CVS 9540

NCJS, LLC and JAMES H. PLYLER, Petitioners,

               v.

CITY OF CHARLOTTE, a municipal corporation, Respondent.


         Appeal by petitioners from order entered 5 April 2016 by Judge Hugh Lewis in

Mecklenburg County Superior Court. Heard in the Court of Appeals 3 May 2017.


         The Odom Firm, PLLC, by David W. Murray; and James H. Plyler, pro se, for
         petitioner-appellants.

         Senior Assistant City Attorney Thomas E. Powers III and Senior Assistant City
         Attorney Terrie Hagler-Gray, for respondent-appellee.


         ELMORE, Judge.


         This is a zoning case about screening dumpsters. Petitioners NCJS, LLC and

James H. Plyer (collectively “NCJS”) own industrially zoned property in Charlotte.

On the property sits a warehouse constructed in 1970 that is divided into six leasable

units.    Currently abutting the warehouse are two leaseholder-owned dumpsters

unscreened from public view. A 1984 amendment to the Charlotte Zoning Ordinance

(CZO) required that dumpsters be screened on three sides by a fence. Section 12.303

of the CZO, which imposes the dumpster-screening requirement, provides that “the
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



provision of this Section must be met at the time that land is developed or land and

structures are redeveloped.”

      After NCJS received a zoning notice of violation (NOV) for failing to screen its

dumpsters, it appealed to the City of Charlotte’s zoning board of adjustment (“City

Board”) (respondent), arguing that its property was neither developed nor

redeveloped since enactment of the 1984 dumpster-screening amendment as required

to trigger its application. After a hearing, the City Board voted three to two to affirm

the zoning administrator’s decision and issued a written order demanding that NCJS

screen its dumpsters.    In its decision, the City Board determined that NCJS’s

dumpsters were legally nonconforming structures under the CZO because they were

unscreened and thus subject to the nonconformance provisions regulating

nonconforming structures, which provides a nonconforming structure loses its

nonconforming status when moved. Based on photographs of NCJS’s property that

showed the dumpsters had moved to different locations against the warehouse, the

City Board concluded its dumpsters lost their legal nonconformity and need to be

screened. NCJS petitioned the superior court for certiorari review, challenging the

City Board’s decision on several grounds. After a hearing, the superior court entered

an order affirming the City Board’s decision. NCJS appealed.

      On appeal, NCJS alleges several errors arising from the superior court’s order

and the City Board’s decision. The dispositive issue, however, is whether the City



                                          -2-
                         NCJS, LLC V. CITY OF CHARLOTTE

                                 Opinion of the Court



Board misinterpreted and misapplied the CZO, such that its decision should be

reversed. Because we hold the City Board misinterpreted the CZO by concluding that

NCJS’s dumpsters were “nonconforming structures” without determining whether

Section 12.303’s dumpster-screening requirement was triggered, and thus misapplied

the CZO by subjecting NCJS’s dumpsters to the regulations governing nonconforming

structures, which provides for the termination of a legal nonconformity when a

nonconforming structure is moved, we reverse the superior court’s order affirming

the City Board’s decision. Additionally, because the local zoning authority failed to

satisfy its burden of proving the existence of a current zoning violation, we remand

this case to the superior court for further remand to the City Board with the

instruction to rescind the NOV issued against NCJS. In light of our disposition, we

decline to address NCJS’s remaining arguments.

                                  I. Background

      In 2006, NCJS purchased property located at 130 Stetson Drive in Charlotte,

which is currently zoned as an I-1 industrial district. When NCJS’s property was

developed in 1970, it was subject to Mecklenburg County’s zoning ordinance, which

contained no dumpster-screening requirement. Sometime after 1970, the property

came under the zoning jurisdiction of the City of Charlotte and subject to the CZO,

which adopted screening requirements in 1972.           In 1984, the City of Charlotte

amended the CZO to specifically include dumpsters among the listed items requiring



                                        -3-
                         NCJS, LLC V. CITY OF CHARLOTTE

                                 Opinion of the Court



screening. Section 12.303 imposes the challenged dumpster-screening requirement

and provides: “The provisions of this Section must be met at the time that land is

developed or land and structures are redeveloped.”

      On 4 February 2015, a zoning administrator sent NCJS a letter, the zoning

NOV, stating that it was violating the CZO because its dumpsters were unscreened.

NCJS appealed to the City Board, which heard the matter on 31 March 2015. At the

hearing, the zoning administrator argued that when the CZO’s screening provision

was amended in 1984 to include dumpsters, all unscreened dumpsters became

“nonconforming structures” under CZO § 2.201 and thus were subject to the

nonconformance provisions of CZO § 7.103 (regulating nonconforming structures),

which provides for the termination of a legal nonconformity when a nonconforming

structure is moved.   The zoning administrator showed photographs of NCJS’s

property that revealed the following: in 2007, two dumpsters abutted the warehouse;

in 2010, one dumpster had been removed from the property; in 2011, the remaining

dumpster had been moved from one side of a garage entrance to the other; and in

2014, another dumpster had been added against the warehouse. Thus, the zoning

administrator argued, because NCJS’s dumpsters were nonconforming structures

and had been moved, they lost their legal nonconformity and must now be screened.

      NCJS argued that its property was grandfathered in from CZO § 12.303’s

dumpster-screening requirement because its property was developed in 1970, and



                                        -4-
                         NCJS, LLC V. CITY OF CHARLOTTE

                                 Opinion of the Court



neither its land nor its structures had been redeveloped. Thus, NCJS argued, because

CZO § 12.303 contemplates dumpster-screening compliance when “land is developed

or land and structures are redeveloped,” neither of which occurred on its property

since the 1984 amendment, Section 12.303’s dumpster-screening requirement did not

apply to its property.

      After the hearing was closed, one member of the City Board moved to uphold

the zoning NOV, but it was not seconded. After further deliberation among members

of the City Board, the hearing was reopened. After the hearing was closed for the

second time, the City Board voted three to two to affirm the determination that

NCJS’s dumpsters needed to be screened. Following the hearing, the City Board

issued a written order affirming the zoning administrator’s decision to issue NCJS a

zoning NOV and demanding that NCJS screen its dumpsters. In its decision, the

City Board agreed with the zoning administrator’s interpretation that all dumpsters

existing after enactment of the 1984 dumpster-screening amendment were

nonconforming structures subject to the nonconformance provisions regulating

nonconforming structures. Thus, the City Board found, NCJS’s dumpsters lost their

legal nonconformity when they were moved and must now be screened in compliance

with the CZO.

      On 18 May 2015, NCJS petitioned the Mecklenburg County Superior Court for

certiorari review of the City Board’s decision. After a 24 February 2016 hearing, the



                                        -5-
                          NCJS, LLC V. CITY OF CHARLOTTE

                                  Opinion of the Court



superior court entered an order on 5 May 2016 affirming the City Board’s decision.

NCJS appeals from the superior court’s order.

                                     II. Analysis

      On appeal, NCJS contends the trial court erred by (1) failing to reference any

of the grounds alleged in its petition for certiorari review, failing to identify which

review standard it applied to any ground raised and the application of that review,

failing to make any findings or conclusions related to whether the City Board’s

interpretation of the CZO was correct; and (2) finding facts beyond those found by the

City Board to justify the City Board’s decision. NCJS also asserts (3) the City Board

misinterpreted the CZO by concluding its unscreened dumpsters were nonconforming

structures because its dumpsters are “permitted accessory uses or structures” under

the CZO and neither triggering event occurred that would subject its property to

Section 12.303’s dumpster-screening requirement. NCJS asserts further that (4) the

City Board misapplied its ordinance by subjecting the dumpsters to the

nonconformance provisions regulating “nonconforming structures,” which prohibits

movement, rather than “nonconforming accessory uses and structures,” which does

not. Finally, NCJS asserts (5) the City Board’s decision was not based on sufficient

evidence and was arbitrary and capricious. Because we conclude that NCJS’s third

alleged error is dispositive and warrants reversal of the City Board’s decision, we

decline to address its remaining arguments.



                                         -6-
                          NCJS, LLC V. CITY OF CHARLOTTE

                                  Opinion of the Court



A. Standard of Review

      We review a superior court’s certiorari review of a municipal zoning board’s

quasi-judicial decision to determine whether the superior court: (1) “ ‘exercised the

appropriate scope of review and, if appropriate, (2) decide whether the court did so

properly.’ ” CRLP Durham, LP v. Durham City/Cnty. Bd. of Adjustment, 210 N.C.

App. 203, 207, 706 S.E.2d 317, 320 (2011) (brackets omitted) (quoting Union County

Zoning Bd. of Adjustment, 185 N.C. App. 582, 587, 649 S.E.2d 458, 464 (2007)).

      On certiorari review, “ ‘the superior court sits as an appellate court, and not as

a trier of facts,’ ” Bailey & Assocs., Inc. v. Wilmington Bd. of Adjustment, 202 N.C.

App. 177, 189, 689 S.E.2d 576, 585 (2010) (quoting Overton v. Camden Cnty., 155 N.C.

App. 391, 393, 574 S.E.2d 157, 160 (2002)), and its scope of review is limited to the

following:

             “(1) review the record for errors of law; (2) ensure that
             procedures specified by law in both statute and ordinance
             are followed; (3) ensure that appropriate due process rights
             of the petitioner are protected, including the right to offer
             evidence, cross-examine witnesses, and inspect documents;
             (4) ensure that the decision is supported by competent,
             material, and substantial evidence in the whole record; and
             (5) ensure that the decision is not arbitrary and capricious.”

Cary Creek Ltd. v. Town of Cary, 207 N.C. App. 339, 341–42, 700 S.E.2d 80, 82–83

(2010) (quoting Wright v. Town of Matthews, 177 N.C. App. 1, 8, 627 S.E.2d 650, 656

(2006)).




                                         -7-
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



      Generally, the petitioner’s asserted errors dictate the scope of judicial review.

“ ‘If a petitioner contends the Board’s decision was based on an error of law, ‘de novo’

review is proper. However, if the petitioner contends the Board’s decision was not

supported by the evidence or was arbitrary and capricious, then the reviewing court

must apply the ‘whole record’ test.’ ” Four Seasons Mgmt. Servs. Inc. v. Town of

Wrightsville Beach, 205 N.C. App. 65, 75, 695 S.E.2d 456, 462 (2010) (quoting Sun

Suites Holdings, LLC v. Bd. of Aldermen of Town of Garner, 139 N.C. App. 269, 272,

533 S.E.2d 525, 527–28, disc. rev. denied, 353 N.C. 280, 546 S.E.2d 397 (2000)).

      In its petition for certiorari review to the superior court, NCJS contended the

City Board’s decision:

             (1) was in violation of the Petitioners’ due process rights,
             (2) was in excess of the statutory authority conferred upon
             the City or the authority conferred upon the [City Board]
             by the City Ordinance, (3) was inconsistent with applicable
             procedures specified by statute or City Ordinance, (4) was
             erroneous as a matter of law, (5) was unsupported by
             substantial competent evidence in view of the entire record,
             and (6) was arbitrary and capricious.

      “ ‘[A] court may properly employ both standards of review in a specific case.’ ”

Thompson v. Town of White Lake, ___ N.C. App. ___, ___, 797 S.E.2d 346, 351 (2017)

(quoting Mann Media, Inc. v. Randolph Cnty. Planning Bd., 356 N.C. 1, 15, 565
S.E.2d 9, 18 (2002)). “ ‘However, the standards are to be applied separately to discrete

issues, and the reviewing superior court must identify which standard(s) it applied

to which issues[.]’ ” Id. (quoting Mann Media, 356 N.C. at 15, 565 S.E.2d at 18). To


                                          -8-
                         NCJS, LLC V. CITY OF CHARLOTTE

                                  Opinion of the Court



secure meaningful appellate review, “ ‘the trial court . . . must set forth sufficient

information in its order to reveal the scope of review utilized and the application of

that review.’ ” Mann Media, 356 N.C. at 13, 565 S.E.2d at 17 (brackets omitted)

(quoting Sun Suites Holdings, 139 N.C. App. at 272, 533 S.E.2d at 528).

      Here, the superior court’s order provides that it “conducted a de novo review

concerning questions of law and a ‘whole record’ test concerning the adequacy of the

evidence,’ ” without identifying which review standard it applied to which issue, and,

rather than actually addressing in its order any issue raised in NCJS’s petition, the

superior court made an additional finding beyond that found by the City Board to

support the City Board’s decision, and then “concluded as a matter of Law that the

Decision Letter was proper and correct and should be affirmed.”

      Although the superior court’s order here was inadequate, “[r]emand is not

automatic when ‘an appellate court’s obligation to review for errors of law can be

accomplished by addressing the dispositive issue(s).’ ” Morris Commc’ns Corp. v. City

of Bessemer City Zoning Bd. of Adjustment, 365 N.C. 152, 158, 712 S.E.2d 868, 872

(2011) (quoting N.C. Dep’t of Env’t & Natural Res. v. Carroll, 358 N.C. 649, 664, 599
S.E.2d 888, 898 (2004)).     “Under such circumstances the appellate court can

‘determine how the trial court should have decided the case upon application of the

appropriate standards of review.’ ”     Id. at 158–59, 712 S.E.2d at 872 (brackets

omitted) (quoting Carroll, 358 N.C. at 665, 599 S.E.2d at 898). Because the appellate



                                         -9-
                         NCJS, LLC V. CITY OF CHARLOTTE

                                  Opinion of the Court



record permits us to meaningfully review the dispositive issue in this appeal—

whether the City Board’s interpretation and application of the CZO warrants reversal

of its ultimate decision—we elect not to remand this case to the superior court to

identify and apply the proper review standard to each issue raised in NCJS’s petition.

See Morris Commc’ns, 365 N.C. at 159, 712 S.E.2d at 872–73 (electing not to remand

where Court could “ ‘reasonably determine from the record’ whether [the landowner’s]

challenge to the [Board of Adjustment’s] interpretation ‘warrant[s] reversal or

modification’ of the [Board of Adjustment’s] ultimate decision”).

B. Dumpster-Screening Trigger

      NCJS contends the City Board misinterpreted the CZO by concluding its

unscreened dumpsters were “nonconforming structures” because its dumpsters were

legally conforming absent a determination that Section 12.303’s dumpster-screening

requirement was triggered as to its property. We agree.

      “ ‘Questions involving the interpretation of ordinances are questions of law,’

and in reviewing the trial court’s review of the Board of Adjustment’s decision, this

Court applies a de novo standard and may freely substitute its judgment for that of

the trial court.” Fehrenbacher v. Cty. of Durham, 239 N.C. App. 141, 150, 768 S.E.2d
186, 193 (2015) (quoting Ayers v. Bd. of Adjustment for Town of Robersonville, 113
N.C. App. 528, 530–31, 439 S.E.2d 199, 201, disc. rev. denied, 336 N.C. 71, 445 S.E.2d
28 (1994)). “Under de novo review a reviewing court considers the case anew and



                                         - 10 -
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



may freely substitute its own interpretation of an ordinance for a board of

adjustment’s conclusions of law.” See Morris Commc’ns, 365 N.C. at 156, 712 S.E.2d

at 871 (citing Mann Media, 356 N.C. at 13, 565 S.E.2d at 17).

      “The rules applicable to the construction of statutes are equally applicable to

the construction of municipal ordinances.” Four Seasons Mgmt. Servs., 205 N.C. App.

at 76–77, 695 S.E.2d at 463 (quoting Cogdell v. Taylor, 264 N.C. 424, 428, 142 S.E.2d
36, 39 (1965)).

             Statutory interpretation properly begins with an
             examination of the plain words of the statute. If the
             language of the statute is clear and is not ambiguous, we
             must conclude that the legislature intended the statute to
             be implemented according to the plain meaning of its
             terms. Thus, [w]hen the language of a statute is clear and
             unambiguous, there is no room for judicial construction,
             and the courts must give it its plain and definite
             meaning. Therefore, a statute clear on its face must be
             enforced as written.

Lanvale Props., LLC v. Cnty. of Cabarrus, 366 N.C. 142, 154, 731 S.E.2d 800, 809–10

(2012) (internal citations omitted) (internal quotation marks omitted).

      To support its decision to uphold the zoning NOV issued against NCJS, the

City Board made the following relevant findings and conclusions:

             3. The site is zoned I-2 (general industrial).

             ....

             5. The applicant is appealing the Zoning Administrator’s
             interpretation that dumpsters located on the subject site
             must be screened on three sides from public view.


                                          - 11 -
            NCJS, LLC V. CITY OF CHARLOTTE

                    Opinion of the Court




....

8.   Per Section 9.1104(3) of the Zoning Ordinance,
dumpsters are permitted accessory structures within
industrial zoning districts.

9. Per Section [12].403(1) of the Zoning Ordinance,
dumpsters must be screened from the public view from
public streets.

10. The Zoning Ordinance in effect at the time the subject
property was developed in 1970 . . . . did not specifically
indicate that dumpsters must be screened from the public
view from public streets.

11. A dumpster that lawfully existed on the effective date
of when dumpsters were required to be screened from
public view by the Zoning Ordinance (i.e. early 1980’s) and
does not comply with these regulations, are considered to
be a nonconforming structure as defined by Section 2.201
of the Zoning Ordinance.

12. Per Section 7.103(6) of the Zoning Ordinance, a
nonconforming structure shall not be moved unless it
thereafter conforms to the standards of the zoning district
in which it is located.

13. Based on aerials, the location of dumpsters have moved
and the number of dumpsters have changed on the subject
site following the effective date of when dumpsters were
required to be screened from public view by the Zoning
Ordinance (i.e. early 1980’s). Therefore, any dumpster on
the subject site must conform to the current screening
standards of the Zoning Ordinance.

14. Dumpsters, as nonconforming structures, lost their
legal non-conformity when the dumpsters were moved and
then moved again on the property.



                           - 12 -
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



      NCJS specifically contends the City Board misinterpreted and misapplied the

CZO by concluding (1) its “dumpsters were legally nonconforming” under Section

2.201, which (2) “lost their legal non-conformity by being moved” under Section

7.103(6).

      The CZO defines a “nonconforming structure” as “[a]ny structure lawfully

existing on the effective date of these regulations . . . which does not comply with

these regulations or any amendment thereto.” CZO § 2.201. Section 9.1104 provides

that “dumpsters” are permitted “accessory uses or structures” on industrially zoned

property “subject to the regulations of Section 12.403.” CZO § 9.1104. Section 12.403

provides that dumpsters “shall be screened on three sides by a fence . . . in accordance

with Section 12.303.” CZO § 12.403. Section 12.303, which imposes the dumpster-

screening requirement, provides that “[t]he provisions of this Section must be met at

the time that land is developed or land and structures are redeveloped.” CZO §

12.303.

      The plain language of Section 12.303 indicates that its dumpster-screening

requirement does not trigger unless “land is developed or land and structures are

redeveloped.”   Thus NCJS’s unscreened dumpsters could not fit Section 2.201’s

definition of a “nonconforming structure” unless Section 12.303’s triggers have

activated. Although the conditions precedent to trigger application of Section 12.303

are not ambiguous, this Court would interpret any doubts as to the applicability of a



                                          - 13 -
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



zoning regulation in favor of the landowner. See, e.g., In re W.P. Rose Builders’ Supply

Co., 202 N.C. 496, 500, 163 S.E. 462, 464 (1932) (“Zoning ordinances are in derogation

of the right of private property, and where exemptions appear in favor of the property

owner, they should be liberally construed in favor of such owner.”). Accordingly, we

hold that the proper interpretation of the CZO required the City Board to determine,

as a condition precedent to concluding that NCJS’s unscreened dumpsters were

nonconforming, that NCJS’s “land [was] developed or land and structures [were]

redeveloped” after enactment of the 1984 dumpster-screening amendment.

      A local governmental authority bears the burden of proving the existence of a

current zoning violation. See Shearl v. Town of Highlands, 236 N.C. App. 113, 116–

17, 762 S.E.2d 877, 881 (2014) (“[T]he burden of proving the existence of an operation

in violation of the local zoning ordinance is on Respondent.” (citing Cty. of Winston-

Salem v. Hoots Concrete Co., 47 N.C. App. 405, 414, 267 S.E.2d 569, 575 (1980)).

Here, the zoning officer failed to assert that any activity on NCJS’s property triggered

application of Section 12.303’s dumpster-screening requirement, and the City Board

neither considered nor found whether a Section 12.303 trigger occurred that would

bring NCJS’s dumpsters out of compliance with the CZO. Rather, the City Board

found that “the subject property was developed in 1970,” made no findings addressing

redevelopment, and implicitly concluded that all unscreened dumpsters were

nonconforming structures that could lose their nonconformity when moved.



                                          - 14 -
                          NCJS, LLC V. CITY OF CHARLOTTE

                                  Opinion of the Court



      Because NCJS’s dumpsters were permitted accessory uses or structures in its

district and did not fail to comply with the CZO until Section 12.303’s dumpster-

screening requirement was triggered, its dumpsters fell outside Section 2.201’s

definition of a “nonconforming structure,” and thus should not have been subject to

Section 7.104’s nonconformance provisions regulating nonconforming structures.

Accordingly, we hold the City Board and the superior court misinterpreted and

misapplied the CZO by concluding NCJS’s dumpsters were nonconforming and

subject to the nonconformance provisions regulating nonconforming structures

without determining whether NCJS’s land activity triggered application of Section

12.303’s dumpster-screening requirement.

      “Because [the Board of Adjustment’s] interpretation of its [zoning] ordinance

constituted an error of law, we reverse.” See Morris Commc’ns, 365 N.C. at 162, 712

S.E.2d at 874 (reversing board’s decision ordering landowner to remove relocated sign

because board misinterpreted the term “work” as applied to sign permit’s

requirement landowner commence work on relocating sign within a certain

timeframe). Since the local zoning authority failed to prove the existence of a current

zoning violation, we conclude the appropriate remedy is to remand this case to the

superior court for further remand to the City Board with instructions to rescind the

4 February 2015 zoning NOV issued against NCJS. In light of our disposition, we

decline to address NCJS’s remaining arguments.



                                         - 15 -
                          NCJS, LLC V. CITY OF CHARLOTTE

                                   Opinion of the Court



                                   III. Conclusion

      The City Board and the superior court misinterpreted and misapplied the

zoning ordinance by concluding that NCJS’s unscreened dumpsters were

“nonconforming structures” subject to the regulations governing nonconforming

structures absent any determination of whether NCJS’s property activity since 1984

triggered   application   of   Section   12.303’s    dumpster-screening   requirement.

Accordingly, we reverse the superior court’s order. Because the local zoning authority

failed to prove the existence of a zoning violation, we remand this case to the superior

court for further remand to the City Board to rescind the 4 February 2015 zoning

NOV issued against NCJS.

      REVERSED AND REMANDED.

      Judges INMAN and BERGER concur.




                                          - 16 -